Citation Nr: 1723947	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to an initial compensable rating for migraine headaches. 


REPRESENTATION

Appellant represented by:	John Berry, Attorney 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for migraine headaches, and assigned a zero percent (noncompensable) rating, effective September 17, 2012; and denied entitlement to service connection for a sleep disorder.  

In a July 25, 2016 decision, the Board denied service connection for a sleep disorder and entitlement to a compensable rating for migraine headaches.  The Board granted entitlement to special monthly pension benefits based on the need for the regular aid and attendance of another person and remanded the issues of service connection for a back disability, a head injury, hypertension, and an acquired psychiatric disorder, to include PTSD.  

In November 2016, the Veteran and his representative filed a Motion to Vacate the portion of the July 25, 2016 Board decision that denied service connection for a sleep disorder and entitlement to a compensable rating for migraine headaches.  

The Board issued an Order to Vacate the portion of the July 25, 2016 Board Decision that denied entitlement to service connection for a sleep disorder and entitlement to a compensable rating for migraine headaches in June 2017. 

The Board notes that subsequent to the issuance of the statement of the case, dated in February 2015 and transfer of the appeal to the Board in March 2016, additional VA treatment records dated from September 2013 to August 2016 and VA examination reports dated in August and September 2016 were associated with the file. This evidence was not accompanied by a waiver of Agency of Original Jurisdiction (AOJ) review.  However, the newly received evidence is either duplicative/cumulative of evidence already of record or it is not relevant to the issues decided below.  The VA treatment records and examination reports do not address the service-connected migraine headaches or the claimed sleep disorder.  The additional evidence is not pertinent as defined at 38 C.F.R. § 20.1304 (c) to the issues before the Board.  Thus, a waiver of initial AOJ consideration is not needed and the Veteran is not prejudiced by the Board's consideration of the issues.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is against a finding that the Veteran has a current sleep disability that may be related to service.

2.  The Veteran's headaches occur several times a week, but not daily, have lasted up to several hours but less than one day, and have been associated with nausea, sensitivity to light, sensitivity to sound, and lightheadedness, but not by characteristic prostrating attacks of any frequency.


CONCLUSION OF LAW

1.  A sleep disorder was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for a compensable rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in October 2011.

The Veteran's claim for a higher evaluation is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Thus, there is no duty to provide additional notice.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  The Veteran did not identify treatment for the migraines headaches or the claimed sleep disorder.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the Veteran was not scheduled for a VA examination to determine whether he has a sleep disorder which may be related to service.  In that regard, the Board notes that there is no competent medical evidence of a current sleep disorder, and the Veteran has not indicated otherwise.  Rather, his sleep difficulties have been attributed to a psychiatric disorder.  Accordingly, a VA examination is neither warranted nor necessary for this claim.  38 C.F.R. § 3.159(c)(4). 

With regard to migraine headaches, the Board finds that the VA examination in July 2013 included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  This VA examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  

The Veteran's attorney generally asserted in the notice of disagreement that the VA examination was inadequate.  Essentially, the attorney included a section of the notice of disagreement entitled "Examination inadequate."  The attorney then cited to several Court cases in which the Court discussed VA's duty to provide an adequate examination.  However, at no time did the attorney actually assert that the examination provided by VA in this case were in any way inadequate; and therefore the mere allegation of inadequacy, without more, does not warrant an additional examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

II.  Service Connection for a Sleep Disorder

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Veteran has contended that he has a sleep disorder related to service, to include exposure to jet fuel JP-4, or in the alternative, to a psychiatric disorder.  Although his exposure to jet fuel has been conceded (as set forth below), the competent medical evidence of record simply does not show any report or finding that the Veteran has a current sleep disability.  Although there are numerous treatment records in the claims folder, none of these show the Veteran has or has had a sleep disability; rather his sleep symptoms/problems have been listed in review of his psychiatric symptoms.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer  v. Derwinski, supra.  The Board concludes that the competent medical evidence of record does not show that the Veteran has a current sleep disability.  Although the Veteran has contended that he has a sleep disorder related to service, and lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, the Board does not find that a sleep disability is subject to lay diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007). 

Thus, the weight of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claims for service connection for a sleep disorder must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Compensable Rating for Headaches

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected migraine headaches have been rated under Diagnostic Code 8100, which provides that migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as non-compensable (0 percent).  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The Board notes that the rating criteria for Diagnostic Code 8100 link the ratings for migraine headaches to two elements: severity and frequency.  It is not sufficient to demonstrate the existence of a particular frequency of headaches; the headaches must be of a specific prostrating character.  See 38 C.F.R. § 4.124a.  The rating criteria and the Court do not define "prostrating."  Fenderson v. West, 12 Vet. App. 119 (1999) (wherein the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  For reference, according to Merriam Webster 's Collegiate Dictionary 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A similar definition is found in Dorland's Illustrated Medical Dictionary 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Review of the records shows that on a VA DBQ examination for headaches in August 2013, it was noted that the Veteran was diagnosed with migraine headaches in July 2013.  He reported his headaches intensity was from 2 to 8 out of 10.  For history, the Veteran reported that his headaches started while he was working on repairing JP-4 fuel tanks, and that within the first year of service, in 1969, he started having headaches - even without being in the tanks, and that this occurred several times per week.  He reported having occasional headaches prior to the military.  He also reported that headaches were diagnosed in service in 1971.  He reported that currently his headaches were of the same frequency, several times per week, but were not daily, and that his headaches were sometimes responsive to over-the-counter pain relievers.  He reported that his headaches lasted up to several hours.  He described his headache pain as pulsating or throbbing and on both sides of the head, and reported that stress seemed to cause his headaches.  He experienced nausea, sensitivity to light, sensitivity to sound, and lightheadedness associated with headaches.  The typical duration of his head pain was less than one day, and that the typical location of his head pain went from the temples to the front.  The examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine headache pain or non-migraine headache pain over the last several months.  The examiner opined that the Veteran's headache condition did impact his ability to work, citing the added stress and some smells that may trigger headache.  In providing an opinion regarding the Veteran's headaches, the examiner first noted that the pertinent history, including that the Veteran's complaints of headaches in service in March 1969, dizziness and apparent syncope in service in October 1970, as well as his report of a past head injury in October 2011.  The examiner opined that the Veteran's current headaches were related to service, and, for rationale, noted that JP-4 was known to have adverse neurologic affects, including headaches, and that assuming the report of recurrent exposure to this chemical is accurate, it was at least as likely as not that this past exposure caused more headaches beyond the natural progression of his infrequent headaches earlier in life.

After considering the record on appeal, the Board concludes that a 10 percent rating is not warranted for the Veteran's headaches.  In that regard, the Board notes that, while the record shows that while the Veteran reported he had headaches several times a week, the competent evidence of record did not show that he has suffered from prostrating attacks averaging one in two months over a period of several months, or for any several-month period, as is required for a 10 percent rating.  While the record shows that he suffers several headaches a week, of varying intensity, that lasted up to several hours, along with nausea, sensitivity to light, sensitivity to sound, and lightheadedness associated with headaches, the record does not show that he suffers from prostrating attacks or show the extreme exhaustion or powerlessness that is contemplated by the regulations.  The criteria for a 10 percent rating for the Veteran's service-connected headaches have not been approximated at any time.  38 C.F.R. § 4.7.  Accordingly, the preponderance of the evidence is against the assignment of a compensable rating for headaches.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred for extraschedular consideration.  The governing norm in such exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptoms, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the rating criteria contemplate the Veteran's headaches symptoms, and provide for higher ratings for more severe symptoms.  Thus, there is no evidence that the Veteran's service-connected migraine headaches causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  Referral for extraschedular consideration is not warranted.  

A Veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record raised this contention.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

ORDER

Service connection for a sleep disorder is denied.

A compensable rating for migraine headaches is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


